Citation Nr: 0204193	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  02-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension in the calculated amount of $2,797.75. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  The veteran died in February 1996 and the appellant is 
his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Atlanta, Georgia, (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  The appellant filed an application for death benefits 
that was received in June 1996 in which she reported having 
no income.  

3.  The appellant was awarded death pension benefits 
effective from July 1996; at that time and in multiple 
letters thereafter, the appellant was notified that as a 
condition of this award, it was her responsibility to report 
any changes in income.

4.  Income verification from the Internal Revenue Service 
revealed receipt by the appellant of $1,304.00 during 1998; 
the appellant did not report the receipt of this income to 
the VA, giving rise to the overpayment in question.  

5.  The appellant, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
a higher amount of VA benefits than she was entitled or 
benefits to which she was not entitled at; her actions 
created the overpayment at issue.

CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension 
benefits in the amount of  $2,797.75 is precluded by a 
finding of bad faith on the part of the appellant.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of her claim by the October 2001 decision of the 
Committee and the January 2002 statement of the case.  The 
Board concludes that the discussion therein adequately 
informed the appellant of the information and evidence needed 
to substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  The necessary evidence, to include 
financial information from the appellant and the Internal 
Revenue Service, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant in this case.  Thus, the Board finds that further 
development is not warranted.  

II. Legal Criteria

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government. 38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2000).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that she will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
However, the United States Court of Appeals for Veterans 
Claims has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

III. Analysis

As an initial matter, the appellant does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA death pension benefits based on incorrect 
information that was, as will be explained below, supplied by 
the appellant.  Thus, the Board finds that the indebtedness 
of $2,797.75 was properly established.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

Briefly summarizing the facts, following the veteran's death 
in February 1996, the appellant filed a claim that was 
received in June 1996 in which she reported having no income.  
The appellant was awarded death pension benefits effective 
from July 1996, and she was notified of this award by letter 
dated in January 1997.  In this letter and in multiple 
letters thereafter, the appellant was notified that as a 
condition of this award, it was her responsibility to report 
any changes in income.  Thereafter, income verification from 
the Internal Revenue Service revealed receipt by the 
appellant of $1,304.00 during 1998.  The appellant did not 
report the receipt of this income to the VA.  By letter dated 
in August 2001, the RO informed the appellant that it had 
adjusted her pension award based on the unreported income of 
$1,304.00 effective from February 1, 1998.  This resulted in 
the overpayment in question of $2,797.75.  

The appellant requested waiver of recovery of this 
overpayment, and the Committee denied this request in an 
October 2001 decision.  In this decision, the Committee found 
that the failure of the appellant to inform VA of the income 
discovered by the RO to have actually been earned her 
represented a "willful intention on [her] part to seek an 
unfair advantage knowing the consequences of [her] actions 
that resulted in loss to the Government."  Thus, the 
Committee concluded that the appellant demonstrated bad 
faith.  In explaining the basis for this determination, the 
Committee stated that review of the file demonstrated that 
the appellant knew that her receipt of pension required her 
to report changes in her income, and that she apparently 
ignored this requirement so as to continue receiving pension 
benefits.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether the failure by the appellant to report the income in 
question involved an intent to seek an unfair advantage, 
thereby constituting bad faith on her part.  The Board notes 
that when it considers whether the appellant engaged in bad 
faith, it is not bound by the determination by the RO in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
In the instant case, the denial of the waiver due to bad 
faith by the Committee was based upon a finding that there 
was a willful intention on the part of the claimant to seek 
an unfair advantage.  There is no indication in the 
Committee's reasoning that the finding of bad faith was 
improperly based on the appellant's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

The appellant has essentially contended that waiver is 
warranted because she "never denied" receipt of the 
$1,304.00 during 1998, which represented retirement pension.   
She also contends that collection of the indebtedness at 
issue would subject her to undue economic hardship, and has 
submitted financial information demonstrating that her 
monthly expenses, to include significant medical expenses, 
exceed monthly income by a significant amount.  While the 
Board has considered these contentions, the Board finds that 
despite clear notification by the RO of the duty to do, the 
evidence indicates that the appellant deliberately failed to 
report receipt of the income in question and continued to 
receive VA benefits based on these incorrect and false 
reports of income.  

As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (2000).  The evidence makes it 
abundantly clear that the appellant was informed specifically 
and repeatedly of the responsibility of reporting changes in 
her income but she failed to do so.  The Board further 
observes parenthetically that even if the appellant did not 
read the instructions from VA, persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947)].

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant, 
who clearly had knowledge of the likely consequences, engaged 
in unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that she was not entitled to.  The appellant was 
fully informed of VA action to be taken if she improperly 
reported her income, and she thus clearly had knowledge of 
the likely consequences of her actions.

Based on the evidence of record, the Board finds that the 
appellant purposely did not inform the VA of the receipt of 
$1,304,00 in order to retain the full amount of VA disability 
pension benefits that she was receiving.  That is, the 
appellant, in an unfair and deceptive manner, refused to 
inform the VA accurately of her income so that she could 
wrongfully continue to receive VA benefits to which she was 
not entitled or to continue receiving VA benefits in excess 
of which she was entitled to receive.

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the appellant engaged in bad faith 
when she failed to report the income in question to VA, 
despite repeated notices by VA regarding her responsibilities 
to timely report changes in her income.  This leads the Board 
to the conclusion that the appellant's actions in the 
creation of the current overpayment were intentional.  If so, 
they could be for no other purpose than to gain unfair 
advantage in her dealings with VA.  She was successful in 
this respect, as evidenced by the current overpayment.  Thus, 
the Board is compelled to find that the appellant engaged in 
bad faith in the creation of the overpayment at issue.  

Concerning the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
appellant, waiver of recovery of this debt is precluded by 
law, regardless of the appellant's current financial status 
or any of the other elements of the standard of equity and 
good conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  In short, the Board's finding of 
bad faith precludes the granting of waiver of recovery of the 
overpayment of death pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension in the calculated amount of $2,797.75 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

